STEVENS, J.
Several assignments of error have been presented by the plaintiffs in error, but the court' deems" it necessary to consider but one of the assignments urged.
The statutes of the organization known as St. Basil the Great, Russian Society, provides as follows:
Part 1, §2: “The language of the meetings is Russian, and the orthography (language) in the books is Russian.”
Part 8, §45: “The officers are voted upon by cards at the yearly session, at which every member has to be- present,” etc.
It is urged by the defendants in error that part T, §2, of said statutes is contrary to public policy, by reason of its providing for the use of a language other than English *258at said meetings; but in view of the provisions of §9990 GC, we do not so find.
The evidence as presented by the bill of exceptions clearly shows that the ■ ballots disallowed by the tellers, Guzy and Perch, at the time of the holding of the meeting on July 12, 1931, were not written in Russian, and accordingly were not in conformity to the statutory provisions contained in the code of regulations of said organization.
Without passing upon the question of the jurisdiction of the lower court to make any of the orders made by it, this court is unanimously of the opinion that the decision of the lower court in setting aside the election of July 12, 1931, and in declaring the officers elected at said meeting to be but de facto officers, and in ordering a new election to be held, is manifestly against the weight of the evidence and contrary to law. And there being no dispute in the evidence, as shown by the record, as to said rejected ballots not conforming to the regulations of said organization, we now proceed to render the judgment which the trial court should have rendered. It is accordingly ordered that the application filed on October 14, 1931, be dismissed, at the costs of defendants in error.
WASHBURN, PJ, and PUNK, J, concur in judgment.